DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 27, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed February 27, 2019 has been entered. Claims 1-14 have been cancelled. Claims 15-28 have been added. Claims 15-28 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 and 24, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "prefabricated contact pins" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the prefabricated contact pins are a different component than the electrical contact pins defined in Claim 15 in reference to the plug. For examination purposes, “prefabricated contact pins” will be interpreted as “electrical contact pins”.
Claim 17 recites the limitation "prefabricated contact pins" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the prefabricated contact pins are a different component than the electrically-conductive contact pins defined in Claim 15 in reference to the connection piece. For examination purposes, “prefabricated contact pins” will be interpreted as “electrically-conductive contact pins”.
Claim 18 recites the limitation "pre-fabricated contact pins" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the prefabricated contact pins are a different component than the electrically-conductive contact pins defined in Claim 15 in reference to the connection piece. For examination purposes, “pre-fabricated contact pins” will be interpreted as “electrically-conductive contact pins”.
Claim 19 recites the limitation "at least one contact pin" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the at least one contact pin is a different component than the electrically-conductive contact pins defined in Claim 15 in reference to the connection piece. For examination purposes, 
Claim 20 recites the limitation "the contact pins of the antenna" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the contact pins are a different component than the electrically-conductive contact pins defined in Claim 15 in reference to the connection piece and antenna. For examination purposes, “the contact pins of the antenna” will be interpreted as “the electrically-conductive contact pins of the antenna”.
Claim 21 recites the limitation "the contact pins of the antenna" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the contact pins are a different component than the electrically-conductive contact pins defined in Claim 15 in reference to the connection piece and antenna. For examination purposes, “the contact pins of the antenna” will be interpreted as “the electrically-conductive contact pins of the antenna”.
Regarding claims 17 and 24, the phrase "in particular" renders the claims indefinite because the claims includes elements not actually disclosed (those encompassed by "in particular"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
Claim 26 recites the limitation "electrically-conductive contact pins" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The limitation was already previously defined in claim 15.
Claim 27 recites the limitation "electrically-conductive contact pins" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The limitation was already previously defined in claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 19-23, 25, and 27 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tanimoto et al. (U.S. Pub. No. 2007/0216174, hereinafter "Tanimoto").
Regarding claim 15, Tanimoto teaches (Figs. 4, 5) a module for a motor vehicle door handle arrangement, comprising an antenna carrier (35), which accommodates at least one antenna (6) with a ferromagnetic core and a coil wound around the core (Par. 30), at least one connection piece (30), through which electrically-conductive contact pins (41, 42) are guided at least from the antenna to a circuit board (44) equipped with electronic components (40) and are connected to this board (44), wherein the circuit 
Regarding claim 19, Tanimoto teaches (Figs. 4, 5) the module according to claim 15, wherein the antenna carrier (35) comprises at least one sensor plate (34, 40) of a capacitive proximity sensor (21, 22), the electrical contact of which to the circuit board (44) is established by means of at least one electrically-conductive (41, 42) arranged in the connection piece (30).
Regarding claim 20, Tanimoto teaches (Figs. 4, 5) the module according to claim 15, wherein the contact pins of the plug (39) and the electrically-conductive contact pins (41, 42) of the antenna (6) or of a sensor (22) are inserted into receiving holes in the circuit board (44) from different sides or from the same side.
Regarding claim 21, Tanimoto teaches (Figs. 4, 5) the module according to claim 15, wherein the contact pins of the plug (39) and the electrically-conductive contact pins (41, 42) of the antenna (6) or of a sensor (22) are soldered (Par. 35) with contacts of the circuit board (44) from different sides or from the same side.
Regarding claim 22, Tanimoto teaches (Figs. 4, 5) the module according to claim 15, wherein the connection piece (30) forms a form-fit or force-fit seal of an antenna chamber (33) accommodating the antenna carrier (35).
Regarding claim 23
Regarding claim 25, Tanimoto teaches (Fig. 1) the motor vehicle door handle arrangement comprising a handle (1), wherein the handle (1) comprises a module according to claim 15.
Regarding claim 27, Tanimoto teaches (Figs. 1, 4) the motor vehicle door handle arrangement according to claim 25, wherein the handle (1) comprises an antenna chamber (33), in which the antenna carrier (35) is arranged, and which comprises at least one recess (elongated recessed portion of 31) in a wall (31) for the passage of electrically-conductive contact pins (41, 42), and wherein the connection piece (30) is arranged in the recess (elongated recessed portion of 31) of the wall (31) of the antenna chamber (33) in a form-fit or force-fit manner, sealing the antenna chamber (33).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al. (U.S. Pub. No. 2007/0216174, hereinafter "Tanimoto") in view of Aisenbrey (U.S. Pub. No. 2004/01734318, hereinafter "Aisenbrey").
Regarding claim 16, Tanimoto teaches the module according to claim 15. 
Tanimoto does not expressly teach the module according to claim 15 wherein the plug is produced by one-time or repeated plastic overmolding of electrical contact pins.
However, Aisenbrey teaches (Fig. 5) an antenna (412) wherein a component is produced by one-time or repeated plastic overmolding of electrical contact pins (conducting wire 400) (Par. 40, 52, “The antennas can be manufactured into infinite 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanimoto to have the plug produced by one-time or repeated plastic overmolding of electrical contact pins as taught by Aisenbrey in order to lower the cost of manufacturing processes (Aisenbrey Par. 40).  
Regarding claim 17, Tanimoto teaches the module according to claim 15. 
Tanimoto does not expressly teach the module according to claim 15, wherein the connection piece is produced by one-time or repeated plastic overmolding of electrically-conductive contact pins, in particular in that the connection piece and the antenna carrier are formed in one piece, in particular from the same material.
However, Aisenbrey teaches (Fig. 5) an antenna (412) wherein a component is produced by one-time or repeated plastic overmolding of electrically-conductive contact pins (conducting wire 400) (Par. 40, 52, “The antennas can be manufactured into infinite shapes and sizes using conventional forming methods such as injection molding, overmolding, or extrusion, co-extrusion, or the like”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanimoto to have the connection piece produced by one-time or repeated plastic overmolding of electrically-conductive contact pins, in particular in that the connection piece and the antenna carrier are formed in one piece, in particular from the same material as taught by Aisenbrey in order to lower the cost of manufacturing processes (Aisenbrey Par. 40). 
Regarding claim 18, Tanimoto teaches the module according to claim 15. 

However, Aisenbrey teaches (Fig. 5) an antenna (412) wherein a component is produced by one-time or repeated plastic overmolding of electrically-conductive contact pins (conducting wire 400), wherein a plastic material (resin-based material 402) that forms a flexible seal is used at least in the last plastic injection-molding process (Par. 40, 52, “The antennas can be manufactured into infinite shapes and sizes using conventional forming methods such as injection molding, overmolding, or extrusion, co-extrusion, or the like”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanimoto to have the connection piece produced by one-time or repeated plastic overmolding of electrically-conductive contact pins, wherein a plastic material that forms a flexible seal is used at least in the last plastic injection-molding process as taught by Aisenbrey in order to lower the cost of manufacturing processes (Aisenbrey Par. 40). 
Claims 24, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al. (U.S. Pub. No. 2007/0216174, hereinafter "Tanimoto") in view of Nagata et al. (U.S. Pub. No. 2016/0138304, hereinafter "Nagata").
Regarding claim 24, Tanimoto teaches the module according to claim 15. 
Tanimoto does not teach the module according to claim 15, wherein the connection piece comprises an antenna chamber groove on the outer side, which groove 
However, Nagata teaches (Figs. 3, 4) a module for a motor vehicle door handle arrangement, wherein the connection piece (11) comprises an antenna chamber (Ro) groove (indentation of 11 at 12) on the outer side, which groove forms a form-fit together with a recess in a wall (12) of an antenna chamber (Ro), and the connection piece (11) comprises a trough groove (11 at 13b) on the outer side, which forms a form-fit together with a recess of a wall (12) of a trough (13b) for accommodating the circuit board (15), in particular the antenna chamber (Ro) groove (indentation of 11 at 12) and the trough groove (11 at 13b) are arranged in opposite directions.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanimoto to have the connection piece comprise an antenna chamber groove on the outer side, which groove forms a form-fit together with a recess in a wall of an antenna chamber, and the connection piece comprises a trough groove on the outer side, which forms a form-fit together with a recess of a wall of a trough for accommodating the circuit board, in particular the antenna chamber groove and the trough groove are arranged in opposite directions as taught by Nagata in order to regulate the amount of insertion of the component (Nagata Par. 27).
Regarding claim 26, Tanimoto teaches the module according to claim 15. 

However, Nagata teaches (Figs. 3, 4) a module for a motor vehicle door handle arrangement, wherein the handle comprises a trough (13b), in which at least the circuit board (15) is arranged, wherein the trough (13b) comprises at least one recess in a wall (bottom surface of 13b) for the passage of electrically-conductive contact pins (14), and wherein the connection piece (14c) is arranged in the recess of the wall (bottom surface of 13b) of the trough (13b) in a form-fit or force-fit manner, sealing the trough (13b) (Par. 29, “integrally molded”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanimoto to have the handle comprise a trough, in which at least the circuit board is arranged, wherein the trough comprises at least one recess in a wall for the passage of electrically-conductive contact pins, and wherein the connection piece is arranged in the recess of the wall of the trough in a form-fit or force-fit manner, sealing the trough as taught by Nagata in order to regulate the amount of insertion of the component (Nagata Par. 27).
Regarding claim 28, Tanimoto teaches the module according to claim 15. 
Tanimoto does not teach the motor vehicle door handle arrangement according to claim 25, wherein the handle comprises a trough for accommodating at least the circuit board and an antenna chamber for accommodating at least the antenna carrier, wherein the trough is potted with a curing potting material after the insertion of the 
However, Nagata teaches (Figs. 3, 4) a module for a motor vehicle door handle arrangement wherein the handle (10) comprises a trough (13b) for accommodating at least the circuit board (15) and an antenna chamber (Ro) for accommodating at least the antenna carrier, wherein the trough (13b) is potted with a curing potting material (16) after the insertion of the circuit board (15), and wherein the antenna chamber (Ro) is potted with a curing potting material (16) after the insertion of the antenna carrier.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanimoto to have the handle comprise a trough for accommodating at least the circuit board and an antenna chamber for accommodating at least the antenna carrier, wherein the trough is potted with a curing potting material after the insertion of the circuit board, and wherein the antenna chamber is potted with a curing potting material after the insertion of the antenna carrier as taught by Nagata in order to regulate the amount of insertion of the component (Nagata Par. 27).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845